FILED
                           NOT FOR PUBLICATION
                                                                            JUL 17 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.     16-30184

              Plaintiff-Appellee,                D.C. No.
                                                 4:12-cr-00027-SEH-3
 v.

TRACER CHOVANAK,                                 MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                             Submitted July 13, 2017**

Before:      HUG, FARRIS, and CANBY, Circuit Judges.

      Tracer Chovanak appeals from the district court’s order denying his Motion

for Reduction of Sentence Pursuant to 18 U.S.C. § 3582. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Chovanak’s counsel has filed a brief stating that

there are no grounds for relief, along with a motion to withdraw as counsel of

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
record. We have provided Chovanak the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2